















GUARANTEE AND COLLATERAL AGREEMENT
dated as of October 31, 2014 among
PDI, INC.,
GROUP DCA, LLC,
INTERPACE BIOPHARMA, LLC,
INTERPACE DIAGNOSTICS, LLC,
JS GENETICS, INC., REDPATH ACQUISITION SUB, INC.,
as Grantors, and
SWK FUNDING LLC,
as Agent





--------------------------------------------------------------------------------



GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 31, 2014 (as may be
amended, restated, supplemented, or otherwise modified from time to time, this
“Agreement”), made by each signatory hereto (together with any other Person that
becomes a party hereto as provided herein, “Grantors”), in favor of SWK FUNDING
LLC, as Agent (“Agent”) for the benefit of all Lenders party to the Credit
Agreement (as hereafter defined).
Agent and Lenders have severally agreed to extend credit to PDI, Inc., a
Delaware corporation (the “Borrower”), pursuant to the Credit Agreement. The
Borrower is affiliated with each other Grantor. The Borrower and the other
Grantors are engaged in interrelated businesses, and each Grantor will derive
substantial direct and indirect benefit from extensions of credit under the
Credit Agreement. It is a condition precedent to each Lender's obligation to
extend credit under the Credit Agreement that Grantors shall have executed and
delivered this Agreement to Agent for the ratable benefit of all Lenders.
In consideration of the premises and to induce Agent and Lenders to enter into
the Credit Agreement and to induce Agent and Lenders to extend credit
thereunder, each Grantor hereby agrees with Agent, for the ratable benefit of
Lenders, as follows:
1.Definitions.
1.1.    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms are used herein as defined in the Code: Accounts, Money,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Software and Supporting Obligations.
1.2.    When used herein the following terms shall have the following meanings:
Agreement has the meaning set forth in the preamble hereto.
Borrower Obligations means all Obligations of Borrower.
Code means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the Code
as in effect in a jurisdiction other than the State of New York, “Code” means
the Uniform Commercial Code, as applicable if the context requires, as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
Collateral has the meaning set forth in Section 3 hereof. Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor's Collateral or the relevant
part thereof.
Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5. granting any right under any
Copyright,



--------------------------------------------------------------------------------



including the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright (other than agreements relating to
widely-available software subject to “shrink-wrap” or “click-through” software
licenses).
Credit Agreement means the Credit Agreement, of even date herewith, among
Borrower, Lenders and Agent, as amended, supplemented, restated or otherwise
modified from time to time.
Diagnostic Company means a privately held molecular diagnostics company.
Diagnostic Company Note means that certain Promissory Note, dated as of March
18, 2014, by the Diagnostic Company, in favor of PDI, Inc., a Delaware
corporation, in the principal amount of up to $810,000, which principal amount
was subsequently reduced to a principal amount of $500,000 pursuant to the terms
of the JS Genetics Stock Purchase Agreement.
Excluded Property means, with respect to a Grantor: (i) any item of General
Intangibles or other property that is now or hereafter held by such Grantor but
only to the extent that such item of General Intangibles or property, including,
for the avoidance of doubt, Intellectual Property (or any agreement evidencing
such item of General Intangibles or property) contains a term or is subject to a
rule of law, statute or regulation that restricts, prohibits, or requires a
consent (that has not been obtained) of a Person (other than such Grantor) to,
the creation, attachment or perfection of the security interest granted herein,
and any such restriction, prohibition and/or requirement of consent is effective
and enforceable under applicable law and is not rendered ineffective by
applicable law (including, without limitation, pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Code); provided, however, that (x) Excluded
Property shall not include any Proceeds of any item of General Intangibles or
other property described in this definition, and (y) any item of General
Intangibles or such other property described in this definition that at any time
ceases to satisfy the criteria for Excluded Property (whether as a result of the
applicable Grantor obtaining any necessary consent, any change in any rule of
law, statute or regulation, or otherwise) shall no longer be Excluded Property;
(ii) trademark applications filed in the United States Patent and Trademark
Office on the basis of such Grantor's “intent to use” such trademark, unless and
until acceptable evidence of use of the Trademark has been filed with the United
States Patent and Trademark Office pursuant to Section l(c) or Section l(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a Lien in
such Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application; and (iii) the
Borrower's securities account no. 65-P204-01-2 at TD Wealth, Private Client
Group, division of TD Bank, N.A. and all property now or hereafter held in such
securities account and any proceeds thereof; and (iv) any asset subject to a
Permitted Lien (other than Liens in favor of Agent) securing obligations
permitted under the Credit Agreement to the extent that the grant of other Liens
on such asset (A) would result in a breach or violation of, or constitute a
default under, the agreement or instrument governing such Permitted Lien, (B)
would result in the loss of use of such asset or (C) would permit the holder of
such Permitted Lien to terminate the Grantor's use of such asset.

-2-

--------------------------------------------------------------------------------



Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.
General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the Code and, in any event, including with respect to
any Grantor, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same from time to time may be
amended, supplemented or otherwise modified, including, without limitation, (a)
all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of such Grantor to damages
arising thereunder and (c) all rights of such Grantor to perform and to exercise
all remedies thereunder.
Guarantor Obligations means, collectively, with respect to each Guarantor, all
payment and performance obligations of such Guarantor hereunder or under any
other Loan Document to which such Guarantor is party.
Guarantors means the collective reference to each Grantor other than Borrower.
Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule may be supplemented from time to time.
Intellectual Property shall mean all present and future: trade secrets, know-how
and other proprietary information; Trademarks and Trademark Licenses, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and Copyright Licenses, and all tangible and
intangible property embodying the Copyrights, unpatented inventions (whether or
not patentable); Patents and Patent Licenses; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom, books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; customer
lists and customer information, the right to sue for all past, present and
future infringements of any of the foregoing; all other intellectual property;
and all common law and other rights throughout the world in and to all of the
foregoing.
Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor or its Affiliate.
Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Code (other
than the equity interest of any Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial

-3-

--------------------------------------------------------------------------------



assets” as such term is defined in Section 8-102(a)(9) of the Code, and (c)
whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Equity.
Issuers means the collective reference to each issuer of any Investment
Property.
JS Genetics Stock Purchase Agreement means that certain Stock Purchase
Agreement, dated as of August 20, 2014, by and between the Diagnostic Company
and PDI, Inc.
Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.
Permitted Liens has the meaning ascribed such term in the Credit Agreement.
Pledged Equity means the equity interests listed on Schedule 1. as amended from
time to time, together with any other equity interests, certificates, options or
rights of any nature whatsoever in respect of the equity interests of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect.
Pledged Notes means all promissory notes listed on Schedule 1. all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than the Diagnostic Company Note and promissory
notes issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business).
Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.
Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).
Secured Obligations means, collectively, all Borrower Obligations and Guarantor
Obligations.
Securities Act means the Securities Act of 1933, as amended.
Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.
2.    Guarantee.
2.1.    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to Agent, for the ratable benefit of Lenders and their
respective successors, indorsees, transfers and assigns to the extent permitted
by and in accordance with the

-4-

--------------------------------------------------------------------------------



Credit Agreement, the prompt and complete payment and performance by Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.
(b)    The guarantee contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.
(c)    No payment made by Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by Agent or any Lender from
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Secured
Obligations are Paid in Full.
2.2.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to Agent and Lenders, and each Guarantor shall remain liable to
Agent and Lenders for the full amount guaranteed by such Guarantor hereunder.
2.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by Agent or
any Lender, no Guarantor shall be entitled to be subrogated to any of the rights
of Agent or any Lender against Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by Agent or any Lender for the
payment of the Secured Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all of the
Secured Obligations are Paid in Full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Paid in Full, such amount shall be held
by such Guarantor in trust for Agent and Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be promptly
turned over to Agent in the exact form received by such Guarantor (duly indorsed
(but without any representation or warranty) by such Guarantor to Agent, if
required), to be applied against the Secured Obligations, whether matured or
unmatured, in a manner that is consistent with the provisions of Section 2.10.2
of the Credit Agreement.
2.4.    Amendments, etc. with Respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by
Agent or any Lender may be rescinded by Agent or such Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the

-5-

--------------------------------------------------------------------------------



liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Agent (or the
Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time (provided that any such amendment, modification, supplement or
termination complies with the relevant provisions of the Credit Agreement, this
Agreement and/or such Loan Document), and any collateral security, guarantee or
right of offset at any time held by Agent or any Lender for the payment of the
Secured Obligations may be sold, exchanged, waived, surrendered or released to
the extent permitted by the Credit Agreement, this Agreement and the other Loan
Documents. Neither Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
2.5.    Guarantee Absolute and Unconditional; Waivers.
(a)    Each Guarantor agrees that this Guaranty is a guaranty of payment and
performance when due and not of collectability. The liability of Guarantor under
this Guaranty shall be absolute, irrevocable and unconditional irrespective of:
(i)    any lack of validity, regularity or enforceability of any Loan
Document;(ii) any lack of validity, regularity or enforceability of this
Agreement;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document;
(iii)    any exchange, release or non-perfection of any security interest in any
Collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Secured Obligations;
(iv)    any failure on the part of Agent or any other Person to exercise, or any
delay in exercising, any right under any Loan Document; and
(v)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Borrower, any Guarantor or any other guarantor
with respect to the Secured Obligations (including, without limitation, all
defenses based on suretyship or impairment of collateral, and all defenses that
Borrower may assert to the repayment of the Secured Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, bankruptcy, lack of legal capacity, lender liability, accord
and satisfaction, and usury), this Agreement and the obligations of Guarantor
under this Agreement, other than payment in full of the Guarantor Obligations.
(b)    Each Guarantor hereby agrees that if Borrower or any other guarantor of
all or a portion of the Secured Obligations is the subject of a bankruptcy or
insolvency case under applicable law, it will not assert the pendency of such
case or any order entered therein as

-6-

--------------------------------------------------------------------------------



a defense to the timely payment of the Secured Obligations. Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Secured Obligations and notice of or proof of reliance by Agent or any
Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Secured Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2. and all dealings between Borrower and any of the Guarantors,
on the one hand, and Agent and Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives (i) diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Borrower or any of the Guarantors with respect to the Secured
Obligations; (ii) notice of the existence or creation or renewal or non-payment
of all or any of the Secured Obligations; (iii) all diligence in collection or
protection of or realization upon any Secured Obligations or any security for or
guaranty of any Secured Obligations; (iv) any right to require Agent or any
Lender, as a condition of payment or performance by Guarantor, to (A) proceed
against Borrower, any other guarantor of the Guarantor Obligations or any other
Person, (B) proceed against or exhaust any security held from Borrower, any such
other guarantor or any other Person, (C) proceed against or have resort to any
balance of any deposit account or credit on the books of Agent or any Lender in
favor of Borrower or any other Person or (D) pursue any other remedy in the
power of Agent or any Lender whatsoever; (v) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of Borrower
or any other Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guarantor Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Guarantor from any cause other than payment
in full of the Guarantor Obligations; (vi) any defense based upon Agent or any
Lender's errors or omissions in the administration of the Guarantor Obligations,
except errors and omissions resulting from Agent or any Lender's negligence, bad
faith, or willful misconduct and (vii)(A) any legal or equitable discharge of
Guarantor's obligations hereunder and (B) any rights to set-offs, recoupments
and counterclaims.
(c)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, Agent or any Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings. Each Guarantor agrees that it is not a
surety for purposes of any state statutes providing defenses for sureties, and
each Guarantor waives any right that it may have under such statutes to assert
the applicability thereof to the provisions of this Agreement

-7-

--------------------------------------------------------------------------------



to require that Agent commence action against Borrower or any other Person or
against any of the Collateral.
(d)    Agent or any Lender may, from time to time, at its sole discretion and
without notice to any Guarantor (or any of them), take any or all of the
following actions: (i) retain or obtain a security interest in any property to
secure any of the Secured Obligations or any obligation hereunder, (ii) retain
or obtain the primary or secondary obligation of any obligor or obligors with
respect to any of the Secured Obligations, (iii) extend or renew any of the
Secured Obligations for one or more periods (whether or not longer than the
original period), alter or exchange any of the Secured Obligations, or release
or compromise any obligation of any Guarantor or any obligation of any nature of
any other obligor with respect to any of the Secured Obligations, (iv) release
any guaranty or right of offset or its security interest in, or surrender,
release or permit any substitution or exchange for, all or any part of any
property securing any of the Secured Obligations or any obligation hereunder, or
extend or renew for one or more periods (whether or not longer than the original
period) or release, compromise, alter or exchange any obligations of any nature
of any obligor with respect to any such property, and (v) resort to any
Guarantor for payment of any of the Secured Obligations when due, whether or not
Agent or such Lender shall have resorted to any property securing any of the
Secured Obligations or any obligation hereunder or shall have proceeded against
any other Guarantor or any other obligor primarily or secondarily obligated with
respect to any of the Secured Obligations.
2.6.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to Agent without set-off or counterclaim in Dollars at the office of
Agent specified in the Credit Agreement.
3.    Grant of Security Interest.
(a)    Each Grantor hereby grants to Agent, for the ratable benefit of Lenders
and (to the extent provided herein) their Affiliates, a security interest in all
of the following:
(i)    all of each Grantor's right, title and interest in and to all of such
Grantor's assets, including any and all personal property, Accounts, Chattel
Paper (including Electronic Chattel Paper), Deposit Accounts, Documents,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Intellectual Property,
Inventory, Investment Property, Letter-of-Credit Rights, Software, Money,
Supporting Obligations, and Identified Claims, in each case whether now owned or
at any time hereafter acquired or arising,
(ii)    all books and records pertaining to any of the foregoing,(iii) all
Proceeds and products of any of the foregoing, and
(iii)    all collateral security and guarantees given by any Person with respect
to any of the foregoing, (all of the foregoing, collectively, the “Collateral”),
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations; provided, that the Collateral shall not include the
Excluded Property.

-8-

--------------------------------------------------------------------------------



(b)    Each Grantor shall promptly notify Agent of any Commercial Tort Claims
related to the Loans in which such Grantor has an interest arising after the
Closing Date and shall provide all necessary information concerning each such
Commercial Tort Claim and make all necessary filings with respect thereto to
perfect Agent's first-priority security interest (subject to Permitted Liens)
therein.
(c)    Each Grantor has full right and power to grant to Agent, for the benefit
of Agent, a perfected, first-priority security interest (subject to Permitted
Liens) and Lien on the Collateral pursuant to this Agreement, subject to no
transfer or other restrictions or Liens of any kind in favor of any other Person
(subject to any Permitted Liens). Except with respect to any financing statement
(i) securing debt to be paid off as of the Closing Date, (ii) securing Permitted
Liens, or (iii) filed on behalf of Agent, no financing statement relating to any
of the Collateral is on file in any public office. No Grantor is party to any
agreement, document or instruction that conflicts with this Section 3.
(d)    Each Grantor hereby authorizes Agent to prepare and file financing
statements provided for by the Code and to take such other action as may be
required, in Agent's sole discretion, to perfect and to continue the perfection
of Agent's security interest in the Collateral.
(e)    Irrespective of any provision in this Agreement or the Credit Agreement,
the prior consent of Agent shall not be required in connection with the
licensing or sublicensing of Intellectual Property pursuant to collaborations,
licenses or other strategic transactions with third parties (“Permitted
Licenses”) executed in the normal course of Borrower's business..
4.    Representations and Warranties.
To induce Agent and Lenders to enter into the Credit Agreement and to induce
Lenders to make their respective extensions of credit to Borrower thereunder,
each Grantor jointly and severally hereby represents and warrants to Agent and
each Lender that:
4.1.    Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral that they purport to own free and clear of any and all
Liens or claims of others. As of the Closing Date (or the date such Grantor
joins this Agreement as it relates to such Grantor), no financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except filings evidencing Permitted Liens and
filings for which termination statements have been delivered to Agent.
4.2.    Perfected First Priority Liens. Each Grantor has full right and power to
grant to Agent the security interests contemplated herein, and the security
interests granted pursuant to this Agreement are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens expressly
permitted by the Credit Agreement.
4.3.    Grantor Information. Schedule 3 sets forth, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor), (a)
each Grantor's jurisdiction of organization, (b) the location of each Grantor's
chief executive office, (c) each Grantor's exact legal name as it appears on its
organizational documents, (d) each Grantor's federal business or tax
identification number, and (e) each Grantor's organizational identification
number.

-9-

--------------------------------------------------------------------------------



4.4.    Collateral Locations. Schedule 4 sets forth, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor), (a)
each place of business of each Grantor (including its chief executive office),
(b) all locations where all Inventory and the Equipment owned by each Grantor is
kept, which may be located at other locations within the United States, and (c)
whether each such Collateral location and place of business (including each
Grantor's chief executive office) is owned or leased (and if leased, specifies
the complete name and notice address of each lessor as set forth in the relevant
lease). No Collateral is located outside the United States or in the possession
of any lessor, bailee, warehouseman or consignee, except as indicated on
Schedule 4.
4.5.    Certain Property. Except as set forth on Schedule 9. none of the
Collateral constitutes, or is the Proceeds of, (a) Farm Products, (b)
Health-Care-Insurance Receivables or (c) vessels, aircraft or any other property
subject to any certificate of title or other registration statute of the United
States, any state or other jurisdiction, except for personal vehicles owned by
the Grantors and used by employees of the Grantors in the ordinary course of
business.
4.6.    Investment Property.
(a)    The shares of Pledged Equity pledged by each Grantor hereunder constitute
all the issued and outstanding equity interests of each Issuer owned by such
Grantor.
(b)    All of the Pledged Equity issued by a Subsidiary of the Grantor has been
duly and validly issued and is fully paid and nonassessable.
(c)    Each of the Intercompany Notes (if any) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).
(d)    Schedule 1 lists all Investment Property owned by each Grantor as of the
Closing Date (or the date such Grantor joins this Agreement as it relates to
such Grantor) (other than the Diagnostic Company Note). Each Grantor is the
record and beneficial owner of the Investment Property pledged by it hereunder
that it purports to own, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement and, in the case of Investment Property which does not constitute
Pledged Equity issued by a Subsidiary of the Grantor or Intercompany Notes, for
Permitted Liens.
4.7.    Receivables.
(a)    No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to Agent.
(b)    The amounts represented by such Grantor to Lenders from time to time as
owing to such Grantor in respect of the Receivables (to the extent such
representations are

-10-

--------------------------------------------------------------------------------



required by any of the Loan Documents) will at all such times be accurate in all
material respects, subject to the inability to collect Receivables in the
ordinary course of business.
4.8.    Intellectual Property.
Schedule 5 lists all Intellectual Property owned by each Grantor in its own name
(or a former name) on the Closing Date (or the date such Grantor joins this
Agreement as it relates to such Grantor).
On the Closing Date (or the date such Grantor joins this Agreement as it relates
to such Grantor), all Intellectual Property owned by any Grantor is valid,
subsisting, unexpired and enforceable, has not been abandoned and, to such
Grantor's knowledge, does not infringe on the intellectual property rights of
any other Person.
Except as set forth in Schedule 5. as of the Closing Date (or the date such
Grantor joins this Agreement as it relates to such Grantor), none of the
Intellectual Property owned by a Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.
Except as set forth in Schedule 5. no holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity of, or any Grantor's rights in, any Intellectual Property owned by any
Grantor.
Except as set forth in Schedule 5. no action or proceeding is pending, or, to
the knowledge of such Grantor, threatened, as of the Closing Date (or the date
such Grantor joins this Agreement as it relates to such Grantor) (i) seeking to
limit, cancel or question the validity of any Intellectual Property or any
Grantor's ownership interest therein, or (ii) which, if adversely determined,
would materially and adversely affect the value of any Intellectual Property.
Each Grantor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Grantor, without any infringement, to such Grantor's knowledge, upon rights of
others.
4.9.    Deposit Accounts and Other Accounts. All Deposit Accounts and all other
bank accounts, securities accounts and other accounts maintained by each Grantor
as of the Closing Date (or the date such Grantor joins this Agreement as it
relates to such Grantor), are described on Schedule 6 hereto, which description
includes for each such account the name of the Grantor maintaining such account,
the name, address, telephone and fax numbers of the financial institution at
which such account is maintained, the account number and the account officer, if
any, of such account.
4.10.    Excluded Property. Except as set forth in Schedule 8. each Grantor
represents, warrants and covenants that it does not, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor), own
any Excluded Property, which when aggregated, are material to the business of
such Grantor.
5.    Covenants.

-11-

--------------------------------------------------------------------------------



Each Grantor covenants and agrees with Agent and Lenders that, from and after
the date of this Agreement until the Secured Obligations shall have been Paid in
Full:
5.1.    Delivery of Instruments. Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than the Diagnostic Company Note)
(other than, for greater certainty, a license agreement), Certificated Security
or Chattel Paper, such Instrument, Certificated Security or Chattel Paper shall
be promptly delivered to Agent, duly indorsed in a manner reasonably
satisfactory to Agent, to be held as Collateral pursuant to this Agreement and
in the case of Electronic Chattel Paper, the applicable Grantor shall cause
Agent to have control thereof within the meaning set forth in Section 9-105 of
the Code; provided, however, that Grantor shall not be required to deliver any
Certificated Securities with respect to any Immaterial Subsidiaries except as
otherwise may be required in the Post-Closing Agreement. In the event that a
Default or an Event of Default shall have occurred and be continuing, upon the
request of Agent, any Instrument, Certificated Security or Chattel Paper not
theretofore delivered to Agent and at such time being held by any Grantor shall
be immediately delivered to Agent, duly indorsed in a manner satisfactory to
Agent, to be held as Collateral pursuant to this Agreement and in the case of
Electronic Chattel Paper, the applicable Grantor shall cause Agent to have
control thereof within the meaning set forth in Section 9-105 of the Code.
5.2.    Maintenance of Perfected Security Interest; Further Documentation.
Except as expressly permitted by this Agreement or the Credit Agreement, such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever, provided that, unless otherwise required by Agent in
writing at any time following the occurrence and continuance of an Event of
Default, such security interest need not be perfected in property of the Grantor
in which a security interest may not be perfected by filing a financing
statement under the Code, having a value less than $100,000 individually or
$350,000 in the aggregate.
Such Grantor will furnish to Agent and Lenders from time to time statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as Agent may reasonably
request, all in reasonable detail.
At any time and from time to time, upon the reasonable written request of Agent,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including (i) filing any financing or continuation
statements under the Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby, (ii) in the case of
Investment Property, Deposit Accounts, Electronic Chattel Paper and Letter of
Credit Rights and any other relevant Collateral, taking any actions necessary to
enable Agent to obtain “control” (within the meaning of Code) with respect
thereto, in each case pursuant to documents in form and substance reasonably
satisfactory to Agent, provided that so long as no Event of Default has occurred
and is continuing, no Grantor shall be required to cause the Agent to have
control over such Investment

-12-

--------------------------------------------------------------------------------



Property, Electronic Chattel Paper, Letter of Credit Rights or other relevant
Collateral (other than any Deposit Account) having a value less than $100,000
individually or $350,000 in the aggregate and (iii) during the continuance of an
Event of Default, if requested by Agent, delivering, to the extent permitted by
law, any original motor vehicle certificates of title received by such Grantor
from the applicable secretary of state or other Governmental Authority after
information reflecting Agent's security interest has been recorded therein.
Such Grantor authorizes Agent to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral (including describing the Collateral as “all assets” of
each Grantor, or words of similar effect), and which contain any other
information required pursuant to the Code for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment, and
each Grantor agrees to furnish any such information to Agent promptly upon
request. Any such financing statement, continuation statement, or amendment may
be signed (to the extent signature of a Grantor is required under applicable
law) by Agent on behalf of any Grantor and may be filed at any time in any
jurisdiction.
Such Grantor shall, at any time and from time to time, take such steps as Agent
may reasonably request for Agent (i) to obtain an acknowledgement, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Collateral (provided that such Grantor shall not be required to
obtain any such acknowledgement as it relates to Collateral having a value less
than $100,000 individually or $350,000 in the aggregate (unless otherwise
required by Agent in writing at any time following the occurrence and
continuance of an Event of Default), stating that the bailee holds such
Collateral for Agent, (ii) to obtain “control” of any Letter-of-Credit Rights,
or Electronic Chattel Paper (within the meaning of the code) with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent (provided that such Grantor shall not be required to ensure Agent has
“control” over any such Collateral described in this clause (ii) having a value
less than $100,000 individually or $350,000 in the aggregate unless otherwise
required by Agent in writing at any time following the occurrence and
continuance of an Event of Default) and (iii) otherwise to insure the continued
perfection and priority of Agent's security interest in any of the Collateral
and of the preservation of its rights therein to the extent required in this
Agreement and the Credit Agreement.
Without limiting the generality of the foregoing, if such Grantor at any time
holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify Agent thereof and, at the request of Agent,
shall take such action as Agent may reasonably request to vest in Agent
“control” under Section 9-105 of the Code of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. Agent agrees with the Grantors that Agent will arrange, pursuant to
procedures reasonably satisfactory to Agent and so long as such procedures will
not result in Agent's loss of control, for the Grantors to make alterations to
such electronic chattel paper or transferable record permitted under Section
9-105 of the Code or, as the case may be, Section 201 of the federal Electronic

-13-

--------------------------------------------------------------------------------



Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by any Grantor with respect to such electronic chattel
paper or transferable record.
5.3.    Changes in Locations. Name, etc. Except as permitted by the Credit
Agreement, such Grantor shall not, except upon 30 days' prior written notice to
Agent and delivery to Agent of (a) all additional financing statements and other
documents reasonably requested by Agent as to the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule 4 showing any additional location at which
Inventory or Equipment having a fair market value greater than $100,000 at any
single location shall be kept:
(i)    permit any of the Inventory or Equipment to be kept at a location other
than those listed on Schedule 4; provided, that up to $100,000 in fair market
value of any such Inventory and Equipment may be kept at other single locations;
(ii)    change the location of its chief executive office from that specified on
Schedule 3 or in any subsequent notice delivered pursuant to this Section 5.3;
or
(iii)    change its name, identity or corporate structure (including without
limitation, the merger into or with any other Person).
Such Grantor shall not change its jurisdiction of organization without the prior
written consent of Required Lenders, which consent will not be unreasonably
withheld or delayed.
5.4.    Notices. Such Grantor will advise Agent and Lenders promptly, in
reasonable detail, of:
(a)    any Lien (other than Permitted Liens) on any of the Collateral; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material and adverse effect on the aggregate value of the Collateral or
on the Liens created hereby.
5.5.    Investment Property.
If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of Agent and Lenders, hold the same in trust
for Agent and Lenders and deliver the same forthwith to Agent in the exact form
received, duly indorsed (but without any representation or warranty) by such
Grantor to Agent, if required, together with an undated instrument of transfer
covering such certificate duly executed in blank by such Grantor to be held by
Agent, subject to the terms hereof, as additional Collateral for the Secured
Obligations. Upon the occurrence and during the continuance an Event of Default,
(i) any sums paid upon or in respect of the Investment Property upon the
liquidation or

-14-

--------------------------------------------------------------------------------



dissolution of any Issuer shall be paid over to Agent to be held, at Agent's
option, either by it hereunder as additional Collateral for the Secured
Obligations or applied to the Secured Obligations as provided in Section 6.5.
and (ii) in case any distribution of capital shall be made on or in respect of
the Investment Property or any property shall be distributed upon or with
respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected Lien in favor of Agent, be delivered to Agent to be held, at Agent's
option, either by it hereunder as additional Collateral for the Secured
Obligations or applied to the Secured Obligations as provided in Section 6.5.
Upon the occurrence and during the continuance of an Event of Default, if any
sums of money or property so paid or distributed in respect of the Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to Agent, hold such money or property in trust
for Lenders, segregated from other funds of such Grantor, as additional
Collateral for the Secured Obligations.
Without the prior written consent of Agent, such Grantor will not, so long as an
Event of Default has occurred and is continuing and to the extent permitted by
the Credit Agreement, (i) vote to enable, or take any other action to permit,
any Issuer to issue any equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any equity interests of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement) other than, with
respect to Investment Property not constituting Pledged Stock or Pledged Notes,
and such action which is not prohibited by the Credit Agreement, (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except for Permitted Liens, or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof, except, with respect to such Investment Property, shareholders'
agreements entered into by such Grantor with respect to Persons in which such
Grantor maintains an ownership interest of 50% or less.
In the case of each Grantor which is an Issuer, such Issuer agrees that (i) it
will be bound by the terms of this Agreement relating to the Investment Property
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) with respect to the
Investment Property issued by it and (iii) the terms of Sections 6.3(c) shall
apply to such Grantor with respect to all actions that may be required of it
pursuant to Section 6.3(c) regarding the Investment Property issued by it.
5.6.    Receivables.
Other than in the ordinary course of business, without the prior written consent
of Agent, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in

-15-

--------------------------------------------------------------------------------



any manner that could materially adversely affect the value thereof, to the
extent that any action in clauses (i) - (iv) above would reasonably be expected
to have a Material Adverse Effect.
Such Grantor will deliver to Agent a copy of each material demand, notice or
document received by it that questions or calls into doubt the validity or
enforceability of more than 10% of the aggregate amount of the then outstanding
Receivables for all Grantors.
5.7.    Intellectual Property.
Such Grantor (either itself or through licensees) will (i) continue to use each
Trademark on each and every trademark class of goods applicable to its current
line as reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless Agent, for the ratable benefit of Lenders,
shall obtain a perfected security interest in such mark pursuant to this
Agreement and the IP Security Agreement, and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way, to the
extent that any action in clauses (i) - (v) could reasonably be expected to have
a Material Adverse Effect.
Such Grantor (either itself or through licensees) will not do any act, or omit
to do any act, whereby any Patent may become forfeited, abandoned or dedicated
to the public, to the extent such act or omission could reasonably be expected
to have a Material Adverse Effect.
Such Grantor (either itself or through licensees) (i) will employ each Copyright
and (ii) will not (and will not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any material portion of the
Copyrights may become invalidated or otherwise impaired and which could
reasonably be expected to have a Material Adverse Effect. Such Grantor will not
(either itself or through licensees) do any act whereby any material portion of
the Copyrights may fall into the public domain and which could reasonably be
expected to have a Material Adverse Effect.
Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property to infringe the intellectual property
rights of any other Person.
Such Grantor will notify Agent and Lenders promptly if it knows, or has reason
to know, that any application or registration relating to any Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, or any court or tribunal
in any country) regarding, such Grantor's ownership of, or the validity of, any
Intellectual Property or such Grantor's right to register the same or to own and
maintain the same, except to the extent that such forfeiture, abandonment or
dedication, or adverse determination or development would not reasonably be
expected to have a Material Adverse Effect.

-16-

--------------------------------------------------------------------------------



Whenever such Grantor, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any similar office or agency in any other country or any
political subdivision thereof, such Grantor shall report such filing to Agent
concurrently with the next delivery of financial statements of Borrower pursuant
to Section 6.1.1 or 6.1.2 of the Credit Agreement, as applicable. Upon the
request of Agent, such Grantor shall execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as Agent may reasonably
request to evidence Agent's and Lenders' security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
Such Grantor will take all reasonable and necessary steps to maintain and pursue
each application referred to in Section 5.17(f). (and to obtain the relevant
registration), except to the extent the failure to maintain and pursue such
application would not reasonably be expected to have a Material Adverse Effect,
and to maintain each registration of all Intellectual Property owned by it,
except to the extent that the failure to maintain registration of all
Intellectual Property owned by it would not reasonably be expected to have a
Material Adverse Effect.
(a)    In the event that any Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify Agent after
it learns thereof and, to the extent, in its reasonable judgment, such Grantor
determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
5.8.    Deposit Accounts and Other Accounts. Such Grantor hereby authorizes the
financial institutions at which such Grantor maintains a Deposit Account, other
bank account, securities account or other account to provide Agent with such
information with respect to such account as Agent may from time to time
reasonably request, and each Grantor hereby consents to such information being
provided to Agent. Such Grantor will cause each financial institution at which
such Grantor maintains a Deposit Account or other account to enter into a
control agreement or other similar agreement with Agent and such Grantor, in
form and substance reasonably satisfactory to Agent, in order to give Agent
“control” (within the meaning set forth in Section 9-104 of the Code) of such
account, except for Exempt Accounts.
5.9.    Other Matters. Such Grantor shall cause to be delivered to Agent, at
Agent's request, a Collateral Access Agreement with respect to (a) each bailee
with which such Grantor keeps Inventory or other assets as of the Closing Date
having a value in excess of $50,000 and (b) each landlord which leases real
property (and the accompanying facilities) to such Grantor as of the Closing
Date at which it maintains its chief executive office or a substantial amount of
its books or records. If such Grantor shall (x) cause to be delivered Inventory
or other property having a value in excess of $50,000 to any bailee after the
Closing Date, such Grantor shall on or prior to such delivery cause such bailee
to sign a Collateral Access Agreement or (y) enter into any lease for real
property after the Closing Date at which it maintains its chief executive office

-17-

--------------------------------------------------------------------------------



or a substantial amount of its books and records, such Grantor shall on or prior
to the first day of the term of such lease cause the landlord to sign a
Collateral Access Agreement.
5.10.    Commercial Tort Claims. If such Grantor shall at any time acquire any
Commercial Tort Claim, such Grantor shall promptly notify Agent thereof in
writing, therein providing a reasonable description and summary thereof, and
upon delivery thereof to Agent, such Grantor shall be deemed to thereby grant to
Agent (and such Grantor hereby grants to Agent) a security interest in such
Commercial Tort Claim and all proceeds thereof, and such Grantor shall execute
such documentation as Agent shall require in order to document and effectuate
such grant of a security interest.
6.    Remedial Provisions.
6.1.    Certain Matters Relating to Receivables.
At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information Agent may reasonably require in connection with such
test verifications. At any time and from time to time after the occurrence and
during the continuance of an Event of Default, upon Agent's reasonable request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others reasonably satisfactory to Agent to furnish to
Agent reports showing reconciliations, agings and test verifications of, and
trial balances for, the Receivables.
If required by Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected or received
by or on behalf of any Grantor, (i) shall be forthwith (and, in any event,
within 2 Business Days) deposited by such Grantor in the exact form received,
duly indorsed (but without any representation or warranty) by such Grantor to
Agent if required, in a collateral account maintained under the sole dominion
and control of Agent, for application to the Secured Obligations in accordance
with Section 6.5, and (ii) until so turned over, shall be held by such Grantor
in trust for Agent and Lenders, segregated from other funds of such Grantor.
Each such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.
At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at Agent's request, each Grantor shall
deliver to Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.
6.2.    Communications with Obligors; Grantors Remain Liable.
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Agent's reasonable
satisfaction the existence, amount and terms of any Receivables.

-18-

--------------------------------------------------------------------------------



Upon the request of Agent at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables that the Receivables have been assigned to Agent for the ratable
benefit of Lenders and that payments in respect thereof shall be made directly
to Agent.
Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither Agent
nor any Lender shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by Agent or any Lender of any payment relating thereto, nor shall
Agent or any Lender be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
(a)    For the purpose of enabling Agent to exercise rights and remedies under
this Agreement, each Grantor hereby grants to Agent, for the benefit of Agent
and Lenders, an irrevocable, nonexclusive license (exercisable without payment
of royalty or other compensation to such Grantor) to use, license or sublicense
any Intellectual Property that constitutes part of the Collateral now owned or
hereafter acquired by such Grantor, to the extent such Intellectual Property may
be so licensed or sublicensed, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
6.3.    Investment Property.
(a)    Unless an Event of Default shall have occurred and be continuing and
Agent shall have given notice to the relevant Grantor of Agent's intent to
exercise its corresponding rights pursuant to Section 6.3(b). each Grantor shall
be permitted to receive all cash dividends and distributions, payments and
Proceeds paid in respect of the Pledged Equity, the Pledged Notes and all other
Investment Property that constitutes Collateral, to the extent permitted in the
Credit Agreement, and to exercise all voting and other rights and any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Pledged Equity, Pledged Notes and Investment
Property (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by such Grantor of any right, privilege or
option pertaining to such Pledged Equity, Pledged Notes or Investment Property,
and in connection therewith, the right to deposit and deliver any and all of
such Pledged Equity, Pledged Notes and Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as such Grantor may determine); provided, that no vote shall be
cast or other right exercised or action taken which would be inconsistent with
or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

-19-

--------------------------------------------------------------------------------



(b)    If an Event of Default shall occur and be continuing, upon notice to the
relevant Grantor, Agent shall have the right to (i) receive any and all cash
dividends and distributions, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Secured Obligations in
accordance with Section 6.5. (ii) register any or all of the Investment Property
in the name of Agent or its nominee, (iii) exercise, or permit its nominee to
exercise, all voting and other rights pertaining to such Investment Property,
and (iv) exercise, or permit its nominee to exercise, any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Grantor or Agent of any right,
privilege or option pertaining to such Investment Property, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as Agent may determine), all
without liability except to account for property actually received by it, but
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from Agent in writing that (x) states that an Event
of Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement and the Credit Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to the Investment Property directly to Agent.
6.4.    Proceeds to be Turned Over To Agent. In addition to the rights of Agent
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all such Proceeds of Collateral received
by or on behalf of any Grantor consisting of cash, checks and other cash
equivalent items shall be held by such Grantor in trust for Agent and Lenders,
segregated from other funds of such Grantor, and shall, at the written request
of Agent, forthwith upon receipt by such Grantor, be turned over to Agent in the
exact form received by such Grantor (duly indorsed (but without any
representation or warranty) by such Grantor to Agent, if required). All Proceeds
received by Agent hereunder shall be applied to the Secured Obligations as
provided in Section 6.
6.5.    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, Agent shall apply all or any part of Proceeds held in any
collateral account established pursuant hereto or otherwise received by Agent to
the payment of the Secured Obligations in a manner that is consistent with the
provisions of Section 2.10.2 of the Credit Agreement.
6.6.    Code and Other Remedies. If an Event of Default shall occur and be
continuing, Agent, on behalf of Lenders, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or

-20-

--------------------------------------------------------------------------------



relating to the Secured Obligations, all rights and remedies of a secured party
under the Code, or any other applicable foreign or domestic law. Without
limiting the generality of the foregoing, if an Event of Default shall occur or
be continuing, Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker's
board or office of Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery with assumption of any credit risk.
Agent may disclaim any warranties that might arise in connection with any such
lease, assignment, grant of option or other disposition of Collateral and have
no obligation to provide any warranties at such time. Agent or any Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Such sales may be
adjourned and continued from time to time with or without notice. Agent shall
have the right to conduct such sales on any Grantor's premises or elsewhere and
shall have the right to use any Grantor's premises without charge for such time
or times as Agent deems necessary or advisable. Each Grantor further agrees
after an Event of Default has occurred and is continuing, at Agent's request, to
assemble the Collateral and make it available to Agent at places which Agent
shall reasonably select, whether at such Grantor's premises or elsewhere. Agent
shall apply the net proceeds of any action taken by it pursuant to this Section
6.6. after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Agent and
Lenders hereunder, including reasonable attorneys' fees and disbursements, to
the payment of the Secured Obligations in a manner that is consistent with the
provisions of Section 2.10.2 of the Credit Agreement. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against Agent or any Lender arising out of the exercise by them of any
rights hereunder, except to the extent such claims, damages or demands arise
from the gross negligence, willful misconduct or bad faith of the Agent or
Lenders. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper so
long as (a) it is given at least 15 days before such sale or other disposition,
and (b) contains such information as may be prescribed by applicable law.
6.7.    Pledged Equity. Each Grantor recognizes that Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and other applicable securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Agent shall be
under no obligation to delay a sale of any of the Pledged Equity for the period
of time necessary to permit

-21-

--------------------------------------------------------------------------------



the Issuer thereof to register such securities or other interests for public
sale under the Securities Act, or other applicable state securities laws, even
if such Issuer would agree to do so.
6.8.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient for
the Secured Obligations to be Paid in Full and the fees and disbursements of any
attorneys employed by Agent or any Lender to collect such deficiency.
6.9.    Permitted Licenses. Agent covenants and agrees that in connection with
any foreclosure or other exercise of Agent's rights with respect to Permitted
Licenses, Agent shall not terminate, limit, or otherwise adversely affect the
rights of the licensees or sublicensees under such Permitted Licenses, so long
as such licensee or sublicensee is not then otherwise in default under the
applicable Permitted License in a way that would permit the applicable licensor
to terminate such Permitted License.
7.    Agent.
7.1.    Agent's Appointment as Attorney-in-Fact etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact and proxy with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of strictly carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives Agent the power and right, on behalf of and at the expense
of such Grantor, without notice to or assent by such Grantor, to do any or all
of the following to the extent otherwise expressly permitted by the terms of
this Agreement and the Credit Agreement (including the satisfaction of any
requirement to give notice to such Grantor prior to doing any of the following):
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse (but without any representation or warranty) and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or with respect to any other
Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise reasonably deemed appropriate by Agent for
the purpose of collecting any and all such moneys due under any Receivable or
with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Agent may
reasonably request to evidence Agent's security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;
(iii)    discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

-22-

--------------------------------------------------------------------------------



(iv)    execute, in connection with any sale provided for in Section 6.6 or 6/7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    7.1.2. direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Agent or as Agent shall direct; (B) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) sign and indorse (but without any representation or warranty) any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as Agent may deem
appropriate; (G) assign any Copyright, Patent or Trademark, throughout the world
for such term or terms, on such conditions, and in such manner, as Agent shall
in its sole discretion determine; (H) vote any right or interest with respect to
any Investment Property; (I) order good standing certificates and conduct lien
searches in respect of such jurisdictions or offices as Agent may deem
appropriate; and (J) generally sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though Agent were the absolute owner thereof for all purposes, and
do, at Agent's option and such Grantor's expense, at any time, or from time to
time, all acts and things which Agent deems necessary to protect, preserve or
realize upon the Collateral and Agent's security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
(b)    THE POWER-OF-ATTORNEY AND PROXY GRANTED HEREBY IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW. SUCH PROXY SHALL BE EFFECTIVE AUTOMATICALLY AND WITHOUT THE NECESSITY OF
ANY ACTION (INCLUDING ANY TRANSFER OF ANY INVESTMENT PROPERTY ON THE RECORD
BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
INVESTMENT PROPERTY OR ANY OFFICER OR AGENT THEREOF). Each Grantor acknowledges
and agrees that in any event such power-of-attorney and proxy is intended to and
shall, to the fullest extent permitted by applicable law, be valid and
irrevocable until (x) the Secured Obligations have been Paid in Full and (y)
Lenders and Agent have no further obligations under the Loan Documents. Such
power-of-attorney and proxy shall be valid and irrevocable as provided herein
notwithstanding any limitations to the contrary set forth in the charter, bylaws
or other organizational documents of the relevant entities.
(c)    Upon exercise of the proxy set forth herein, all prior proxies given by
any Grantor with respect to any of the Investment Property (other than to Agent
or otherwise pursuant to the Loan Documents) are hereby revoked, and until the
Secured Obligations are Paid in Full no subsequent proxies (other than to Agent
or otherwise under the Loan Documents) will

-23-

--------------------------------------------------------------------------------



be given with respect to any of the Investment Property. To the extent permitted
by this Agreement, Agent, as proxy, will be empowered and may exercise the
irrevocable proxy to vote the Investment Property at any and all times,
including but not limited to, at any meeting of shareholders, partners or
members, as the case may be, however called, and at any adjournment thereof, or
in any action by written consent, and may waive any notice otherwise required in
connection therewith. To the fullest extent permitted by applicable law, Agent
shall have no agency, fiduciary or other implied duties to any Grantor or any
other party when acting in its capacity as such attorney-in-fact or proxy. Each
Grantor hereby waives and releases any claims that it may otherwise have against
Agent with respect to any breach or alleged breach of any such agency, fiduciary
or other duty, other than claims resulting from the gross negligence, bad faith
or willful misconduct of Agent. Notwithstanding the foregoing grant of a power
of attorney and proxy, Agent shall have no duty to exercise any such right or to
preserve the same and shall not be liable for any failure to do so or for any
delay in doing so.
(d)    Anything in Section 7.1 (a) to the contrary notwithstanding, Agent agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 7.1 unless an Event of Default shall have occurred and be
continuing.
(e)    If any Grantor fails to perform or comply with any of its agreements
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement at such Grantor's sole cost and expense.
(f)    Each Grantor hereby ratifies all that such attorneys shall be authorized
hereunder to lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
7.2.    Duty of Agent. Agent's sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as Agent deals with similar property for
its own account. Neither Agent or any Lender nor any of their respective
officers, directors, employees or agents shall be liable for any failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so (except to the extent Agent, such Lender or such officers, directors,
employees or agents acted with gross negligence, bad faith or in willful
misconduct as determined by a court of competent jurisdiction) or shall be under
any obligation to sell or otherwise dispose of any Collateral upon the request
of any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on Agent and
Lenders hereunder are solely to protect Agent's and Lenders' interests in the
Collateral and shall not impose any duty upon Agent or any Lender to exercise
any such powers. Agent and Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except to
the extent Agent or a Lender (or such officer, director, employee or agent)
acted with gross negligence, bad faith or in willful misconduct as determined by
a court of competent jurisdiction.

-24-

--------------------------------------------------------------------------------



7.3.    Photocopy of this Agreement. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
7.4.    Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and Lenders, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between Agent and the Grantors,
Agent shall be conclusively presumed to be acting as agent for Lenders with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
8.    Miscellaneous.
8.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.
8.2.    Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement and each such notice, request or demand to or upon any
Grantor shall be addressed to such Grantor in care of Borrower at Borrower's
notice address set forth on Schedule 1.
8.3.    Indemnification by Grantors. Each Grantor hereby agrees, on a joint and
several basis, to indemnify, exonerate and hold Agent, each Lender and each of
the officers, directors, employees, Affiliates and agents of Agent and each
Lender (each a “Lender Party” and collectively, the “Lender Parties”) free and
harmless from and against any and all actions, causes of action, suits, losses,
liabilities, damages and expenses, including Legal Costs, but expressly
excluding any consequential, special or lost profits damages (collectively, the
“Indemnified Liabilities”), incurred by Lender Parties or any of them as a
result of, or arising out of, or relating to any act or omission by Borrower or
any of its officer, directors, agents, including without limitation (a) any
tender offer, merger, purchase of equity interests, purchase of assets or other
similar transaction financed or proposed to be financed in whole or in part,
directly or indirectly, with the proceeds of any of the Loans, (b) the use,
handling, release, emission, discharge, transportation, storage, treatment or
disposal of any hazardous substance at any property owned or leased by any
Grantor or any Subsidiary, (c) any violation of any Environmental Laws with
respect to conditions at any property owned or leased by any Grantor or any
Subsidiary or the operations conducted thereon, (d) the investigation, cleanup
or remediation of offsite locations at which any Grantor or any Subsidiary or
their respective predecessors are alleged to have directly or indirectly
disposed of hazardous substances, or (e) the execution, delivery, performance or
enforcement of this Agreement or any other Loan Document by any Lender Party,
except to the extent any such Indemnified Liabilities result from the applicable
Lender Party's own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Grantor hereby
agrees to make the maximum contribution to the payment and satisfaction of

-25-

--------------------------------------------------------------------------------



each of the Indemnified Liabilities which is permissible under applicable law.
The agreements in this Section 8.3 shall survive repayment of the Secured
Obligations, any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral Documents and termination of this Agreement.
8.4.    Enforcement Expenses.
(a)    Each Grantor agrees, on a joint and several basis, to pay or reimburse on
demand each Lender and Agent for all duly documented, reasonable out-of-pocket
costs and expenses (including Legal Costs) incurred in collecting against any
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents.
(b)    Each Grantor agrees to pay, and to save Agent harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
(c)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations, any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral Documents and termination of this Agreement.
8.5.    Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.
8.6.    Nature of Remedies. All Secured Obligations of each Grantor and rights
of Agent and Lenders expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
8.7.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by facsimile machine or in “.pdf' format through electronic mail of any executed
signature page to this Agreement or any other Loan Document shall constitute
effective delivery of such signature page. This Agreement and the other Loan
Documents to the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including “.pdf), shall be treated in all manner
and respects and for all purposes as an original agreement or amendment and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto or to any
such other Loan Document shall raise the use of a facsimile machine or other
electronic transmission to deliver a signature or the fact that any signature or
agreement or amendment was transmitted or communicated through the use of a
facsimile machine or other electronic transmission as a defense to the formation
or enforceability of a contract and each such party forever waives any such
defense.

-26-

--------------------------------------------------------------------------------



8.8.    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
8.9.    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Agent or Lenders.
8.10.    Successors; Assigns. This Agreement shall be binding upon Grantors,
Lenders and Agent and their respective successors and assigns, and shall inure
to the benefit of Grantors, Lenders and Agent and the successors and assigns of
Lenders and Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
may assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of Agent.
8.11.    Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTION 5- 1401 AND SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS CODE).
8.12.    Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH PARTY
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
8.13.    Waiver of Jury Trial. EACH GRANTOR, AGENT AND EACH LENDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR

-27-

--------------------------------------------------------------------------------



DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.
8.14.    Set-off. Each Grantor agrees that Agent and each Lender have all rights
of set- off and bankers' lien provided by applicable law, and in addition
thereto, each Grantor agrees that at any time any Event of Default has occurred
and is continuing, Agent and each Lender may apply to the payment of any Secured
Obligations, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Grantor then or thereafter with Agent or such Lender.
8.15.    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    it has received a fully executed copy of this Agreement;
(c)    neither Agent nor any Lender has any fiduciary relationship with or duty
to any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(d)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among Lenders
or among the Grantors and Lenders.
8.16.    Additional Grantors. Each Loan Party that is required to become a party
to this Agreement pursuant to Section 6.8 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Annex I hereto.
8.17.    Releases.
(a)    At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, Agent shall deliver to
the Grantors any Collateral held by Agent hereunder, and execute and deliver to
the Grantors such documents as the Grantors shall reasonably request to evidence
such termination.
(b)    If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other

-28-

--------------------------------------------------------------------------------



documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral, so long as Borrower delivers to Agent a certificate
of an officer of Borrower as to such sale or disposition being made in
compliance with the Loan Documents. At the request and sole expense of Borrower,
a Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the equity interests of such Subsidiary Guarantor shall be sold,
transferred, liquidated, dissolved or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that Borrower shall have delivered
to Agent, with reasonable notice prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by Borrower stating that such transaction is in compliance with
the Credit Agreement and the other Loan Documents.
8.18.    Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by Agent or
any Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Grantor or any other Person against Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Grantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor for the Secured Obligations, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Grantor, Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any other Grantor or any other
Person or against any collateral security or guaranty for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any other Grantor or any other Person
or to realize upon any such collateral security or guaranty or to exercise any
such right of offset, or any release of any other Grantor or any other Person or
any such collateral security, guaranty or right of offset, shall not relieve any
Grantor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Agent or any Lender against any Grantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
8.19.    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
or any Issuer for liquidation or reorganization, should any Grantor or any
Issuer become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor's or any Issuer's assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced,

-29-

--------------------------------------------------------------------------------



restored or returned, the Secured Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.
8.20.    Conflicting Terms. In the event of any conflict between the terms of
this Agreement and the terms of the Credit Agreement, the terms of the Credit
Agreement shall control.
[Signature page follows]

-30-

--------------------------------------------------------------------------------



Each of the undersigned has caused this Guarantee and Collateral Agreement to be
duly executed and delivered as of the date first above written.
GRANTORS:

PDI, INC.,
a Delaware corporation


By:    /s/ Nancy S. Lurker            
Name: Nancy S. Lurker
Title: Chief Executive Officer

GROUP DCA, LLC,
a Delaware limited liability company


By:     /s/ Nancy S. Lurker            
Name: Nancy S. Lurker
Title: Chief Executive Officer

INTERPACE BIOPHARMA, LLC,
a New Jersey limited liability company


By:     /s/ Nancy S. Lurker            
Name: Nancy S. Lurker
Title: Chief Executive Officer

INTERPACE DIAGNOSTICS, LLC,
a Delaware limited liability company


By:     /s/ Nancy S. Lurker            
Name: Nancy S. Lurker
Title: Chief Executive Officer

JS GENETICS, INC.,
a Delaware corporation


By:     /s/ Nancy S. Lurker            
Name: Nancy S. Lurker
Title: Chief Executive Officer




[Signature Page to Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------



REDPATH ACQUISITION SUB, INC.,
a Delaware corporation


By:     /s/ Nancy S. Lurker            
Name: Nancy S. Lurker
Title: President




AGENT:

SWK FUNDING LLC

By:    /s/ Winston Black            
Name: Winston Black
Title: Managing Director

[Signature Page to Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------



SCHEDULE 1

INVESTMENT PROPERTY
A.    PLEDGED EQUITY
Company Name
Owner Name
Number and type of ownership interests pledged
Percentage of company pledged by listed owner
Inserve Support Solutions
PDI, Inc.
Any and all ownership interests held by PDI, Inc. in this entity.
100%
PDI Investment Company, Inc.
PDI, Inc.
3000 shares of Common Stock
100%
TVG, Inc., a Delaware corporation incorporated 9/19/1986, having Delaware Entity
No. 2102057 (“TVG, Inc.”)
PDI, Inc.
Any and all ownership interests held by PDI,Inc. in this entity
100%
Group DCA, LLC
PDI, Inc.
8,693,250 shares of interest in company
100%
Interpace BioPharma, LLC
PDI, Inc.
Membership Interests
100%
Interpace Diagnostics, LLC
PDI, Inc.
Membership Interest
100%
JS Genetics, Inc.
Interpace Diagnostics, LLC
500 shares of Common Stock
100%
RedPath Acquisition Sub,
Inc.1
Interpace Diagnostics, LLC
100 shares of Common Stock
100%
Interpace Diagnostics
Corporation2
 
 
 

PDI, Inc. has the option to acquire 100% of the shares of Diagnostic Company
pursuant to the terms and conditions of the Collaboration Agreement.
B.    PLEDGED NOTES
None.
C.    OTHER INVESTMENT PROPERTY
Borrower's securities account no. 7992-9731 at Wells Fargo.


 
 
 
 
1 Immediately prior to closing of the RedPath Acquisition
 
2 Immediately after closing of the RedPath Acquisition




--------------------------------------------------------------------------------





PDFs initial fee of $1,500,000 paid to Diagnostic Company under terms of the
Collaboration Agreement and recorded as an investment.
D.    NOTICE ADDRESS
PDI, Inc.,
300 Interpace Parkway,
Morris Corporate Center 1, Building A,
Parsippany, NJ 07054
-

-2-
#32620026v1

--------------------------------------------------------------------------------



SCHEDULE 2
Reserved.



--------------------------------------------------------------------------------



SCHEDULE 3

GRANTOR INFORMATION


Grantor
(exact legal name)
Jurisdiction of Organization
Federal Employer Identification Number
Chief Executive Officer
Organizational Identification Number
PDI, Inc.
Delaware
22-2919486
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
2821446
Group DCA, LLC
Delaware
Wholly-owned single member entity of PDI, Inc.
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
3155055
Interpace BioPharma, LLC
New lersey
Wholly-owned single member entity of PDI, Inc.
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
600375428
Interpace Diagnostics, LLC
Delaware
46-4149195
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
5448700
JS Genetics, Inc.
Delaware
80-0524822
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
3772747
RedPath Acquisition Sub, Inc.3
Delaware
N/A
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
5620117
Interpace Diagnostics Corporation4
Delaware
20-1422009
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
4354810













 
 
 
 
3 Immediately prior to closing of the RedPath Acquisition
 
4 Immediately after closing of the RedPath Acquisition


-4-

--------------------------------------------------------------------------------



SCHEDULE 4
A.    COLLATERAL LOCATIONS
Grantor
Collateral Location or Place of Business (including chief executive office)


Owner/Lessor (if leased)5
PDI Inc.
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Brookwood MC Investors, LLC and Brookwood MC II, LLC, as tenants in common
 
 
Notice Address:
Brookwood MC Investors, LLC
Brookwood MC II, LLC
72 Cherry Hill Drive
Beverly, MA 01915
Attention: Director, Asset
Management
 
425/475 Woodfield Corporate Center, Schaumburg, Illinois
Woodfield Realty Holding Company, LLC
 
 
Notice Address:
Woodfield Holdings PT, LLC
c/o Lincoln Property Company
Commercial, Inc.
475 North Martingale Road
Suite 770
Schaumburg, Illinois 60173
Attn: General Manager
 
 
With a copy to:
Woodfield Holdings PT, LLC
c/o GE Asset Management
Incorproated
3001 Summer Street
Stamford, Connecticut 06907-7900


VRS Saddle River LLC
 
One Route 17 South, Suite 300, Saddle River, Bergen County, New Jersey
Notice Address: VRS Saddle River LLC  
c/o Kwartler Associates, Inc. 
2 North Street  
Waldwick, NJ 07463

 
 
 
 
5 All locations listed are leased.


-1-

--------------------------------------------------------------------------------



 
 
With a copy to:
TA Associates Realty 28
State Street Boston, MA 02109 Attn: Mr. Christopher J. Good
 
Montgomery Corporate Center
200 Dryden Road,  
Upper Dublin, Pennsylvania, Building II, Phase I
Fort Washington Phase II Associates, L.P.


 
 
Notice Address:  
c/o Steven J. Pozycki Morris Corporate Center IV  
Building C
379 Interpace Parkaway Parsippany, New Jersey 07504
 
 
With a copy to: Martin F. Dowd, Esq. McCarter & English, LLP Four Gateway Center
100 Mulberry Street Newark, New Jersey 07102
Group DCA, LLC
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.
Interpace BioPharma, LLC
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.
Interpace Diagnostics, LLC
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.
JS Genetics, Inc. (subsidiary of Interpace Diagnostics, LLC)
300 Interpace Parkway,
Morris Corporate Center 1, Bldg A,
Parsippany, NJ 07054
Leased by PDI, Inc., see information above.


 
2 Church Street,
New Haven, CT
WE 2 Church Street South LLC


-2-

--------------------------------------------------------------------------------



 
 
Notice Address:
WE 2 Church Street South LLC c/o Winstanley Enterprises LLC
150 Baker Avenue Extension,
Suite 303
Concord, MA 01742
RedPath Acquisition Sub, Inc.6
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above
Interpace Diagnostics Corporation7


300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.
 
 
Spring Way Center, LLC


 
3rd and 4th floors in a building located at
2515 Liberty Avenue, City of Pittsburgh,
County of Allegheny, Commonwealth of
Pennsylvania


Notice Address:
Spring Way Center, LLC
c/o Benyon & Company, Agent
1900 Allegheny Building
Pittsburgh, PA 15219-1613
 
Apartment 1205, 2349 Railroad Street, Pittsburgh, Pennsylvania 15222
Apartment 2414, 2359 Railroad Street, Pittsburgh, Pennsylvania 15222


The Cork Factory


Notice Address:
The Cork Factory
2349 Railroad Street  
Pittsburgh, PA 15222





All companies have sales representatives that work from home in various states
that have certain company equipment, such as computers, in each case with a
value below $2,000.
B.    COLLATERAL IN POSSESSION OF LESSOR,
    BAILEE. CONSIGNEE OR WAREHOUSEMAN
Grantor
Collateral
Lessor/Bailee/Consignee/Warehouseman
All Grantors
Certain IT equipment at data center
SUNGARD AVAILABILITY SERVICES
Carlstadt CRL-410 Data Center 410 Commerce Drive, Carlstadt, NJ, 07072

 
 
 
 
6 Immediately prior to closing of the RedPath Acquisition
 
7 Immediately after closing of the RedPath Acquisition


-3-

--------------------------------------------------------------------------------



SCHEDULE 5

INTELLECTUAL PROPERTY
Licenses
Second Amended and Restated Exclusive License Agreement, effective as of March
18, 2014, by and between Yale University, as licensor, and JS Genetics, Inc., as
licensee, with respect to an invention entitled “DCDC2 Mutations Cause Dyslexia
(OCR 1742);”
Amended and Restated Exclusive License Agreement, effective as of March 18,
2014, by and between Yale University, as licensor, and JS Genetics, Inc., as
licensee, with regard to an invention entitled “DNA Diagnostic Screening for
Turner Syndrome and Sex Chromosome Disorders (OCR 1601);”
License Agreement, dated as of August 13, 2014, by and between Asuragen, Inc.
and Interpace Diagnostics, LLC granting certain rights under CPRIT Agreement;
License Agreement, dated as of August 13, 2014, by and between Asuragen, Inc.
and Interpace Diagnostics, LLC granting rights described therein;
Non-Exclusive License Agreement by and between Asuragen, Inc. and The Brigham
Women's Hospital, Inc., with effective date of June 14, 2010 and amendment,
transferred to Interpace Diagnostics, LLC taking the place of Asuragen, expected
to be effective as of November 30, 20148;
License Agreement by and between Asuragen, Inc. and Ohio State Innovation
Foundation, with effective date of November 10, 2011, with regard to Ohio State
Technology 05083 entitled “MicroRNA Diagnostic Biomarkers and Therapeutic
Targets for Pancreatic Cancer” transferred to Interpace Diagnostics, LLC taking
the place of Asuragen, effective as of August 13, 2014;
Non-exclusive license agreement between The Johns Hopkins University and PDI,
Inc., effective October 14,2014.
Copyrights

none








 
 
 
8 This agreement will be transferred to Interpace Diagnostics, LLC once Asuragen
completes its obligations under a TSA between Interpace Diagnostics, LLC and
Asuragen. It is scheduled to be completed on November 30, 2014, but could be
extended.


--------------------------------------------------------------------------------



insert here
Patents
U.S. Cases:


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics
60/826,173
NA
09/19/2006 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
US
Interpace Diagnostics
11/857,948
NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
US
Interpace Diagnostics
61/414,778
NA
11/17/2010 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
US
Interpace Diagnostics
13/299,226
NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
US
Interpace Diagnostics
61/534,332
NA
09/13/2011 NA
Methods and Compositions Involving miR-135B for Distinguishing Pancreatic Cancer
from Benign Pancreatic Disease
US
Interpace Diagnostics
61/536,486
NA
09/19/2011 NA
Methods and Compositions Involving miR-135B for Distinguishing Pancreatic Cancer
from Benign Pancreatic Disease
US
Interpace Diagnostics
13/615,066
NA
9/13/2012 NA
Methods and Compositions Involving miR~135B for Distinguishing Pancreatic Cancer
from Benign Pancreatic Disease
US
Interpace Diagnostics
61/552,451
NA
10/27/2011 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
US
Interpace Diagnostics
61/552,762
NA
10/27/2011 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
US
Interpace Diagnostics
13/662,450
NA
10/27/2012 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
US
Interpace Diagnostics
61/709,411
NA
10/04/2012 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
US
Interpace Diagnostics
61/716,396
NA
10/19/2012 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
US
Interpace Diagnostics
13/801,737
NA
3/13/2013 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
US




--------------------------------------------------------------------------------



Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
PDI, Inc.
13/436,259
3/30/2012
Consolidated Presentation Of Pharmaceutical Information From Multiple Sources
US
JS Genetics Inc.
13/266434
4/28/2010
Molecdular Diagnosis of Fragile X Syndrome Associated with FMR1 Gene
US
JS Genetics Inc.
13/266429
4/26/2010
Method of Prenatal Molecular Diagnosis of Down Syndrome and Other Trisomic
Disorders
US



Foreign Cases:


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics
PCT/US07/78936 NA
09/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
PCT
Interpace Diagnostics
2007299828 NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
AU
Interpace Diagnostics
2,664,383 NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
CA
Interpace Diagnostics
12159733 NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
EU
Interpace Diagnostics
2009-529373 5520605
9/19/2007 4/11/2014
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
JP
Interpace Diagnostics
PCT/US11/61237 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
PCT
Interpace Diagnostics
2011329772 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
AU
Interpace Diagnostics
1120130122650 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
BR
Interpace Diagnostics
2817882 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
CA
Interpace Diagnostics
14150739.2 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
EU


-2-

--------------------------------------------------------------------------------



Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics
226356 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
IL
Interpace Diagnostics
2013540026 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
JP
Interpace Diagnostics
PCT/US2012/062330 NA
10/27/2012 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
PCT
Interpace Diagnostics
12787991.4 NA
10/27/2012 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
EU
Interpace Diagnostics
PCT/US2013/030990 NA
3/13/2013 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
PCT
PDI, Inc.
PCT/US2013/034670
3/29/2013
Consolidated Presentation Of Pharmaceutical Information From Multiple Sources
PCT



Co-owned Patent Applications


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics & Brig ham Women’s Hospital
13/801,737
NA
3/13/2013
NA
Diagnostic Mirnas For Differential Diagnosis Of Incidental Pancreatic Cystic
Lesions
US
Interpace Diagnostics & Brigham Women’s Hospital
PCT/US2013/030990
NA
3/13/2013
NA
Diagnostic Mirnas For Differential Diagnosis Of Incidental Pancreatic Cystic
Lesions
PCT



Trademarks


Owner
Mark
Country
App. Mo. Reg. No.
Interpace Diagnostics
MIRINFORM
US
77/447,187 3,546,361
Interpace Diagnostics
MIRINFORM
US
85/067,844 4,071,426


-3-

--------------------------------------------------------------------------------



Owner
Mark
Country
App. Mo. Reg. No.
Interpace Diagnostics
MIRINFORM
US
85/067,850 4,071,427
Interpace Diagnostics
MIRINFORM
MP (CN)
A0035669 1162299
Interpace Diagnostics
MIRINFORM
MP (CN)
A0035671 11621785
Group DCA, LLC
DIAGRAM
US
85/145,671 3,970,284
Group DCA, LLC
CUECARD
US
78/826,562 3,486,366
Group DCA, LLC
PDONE
US
85/567,143 4,593,300
Group DCA, LLC
PDONE
US
85/567,130 4,593,299
Interpace Diagnostics, LLC
BaraGen
US
86/390,390 n/a
Interpace Diagnostics, LLC
THYMIRA
US
86/370,332 n/a
Interpace Diagnostics, LLC
THYRAMIR
US
86/370,328 n/a
Interpace Diagnostics, LLC
PancraGEN
US
86/370,325 n/a
Interpace Diagnostics, LLC
ThyGenX
US
86/365,003 n/a
Interpace Diagnostics, LLC
PANCRAMIR
US
86/357,914 n/a
Interpace Diagnostics LLC
[interpacediagnosticslogo.jpg]
US
86/290,079 n/a
Interpace Diagnostics LLC
POWER IN PERFORMANCE
US
86/325,980 n/a
PDI, Inc.
INTERPACE DIAGNOSTICS
US
86/130,866 n/a
PDI, Inc.
[pdiinclogo.jpg]
US
76/630,045 3,617,915


-4-

--------------------------------------------------------------------------------



Owner
Mark
Country
App. Mo. Reg. No.
PDI, Inc.
[pdiinclogo2.jpg]
US
76/630,047 3,344,703
PDI, Inc.
PDI
US
76/630,046 3,617,916
PDI, Inc.
PD ONE REP
US
86/227,209 n/a
PDI, Inc.
THE MEDICAL BUZZ
US
85/930,489 4465320
PDI, Inc.
THE MEDICAL BAG
US
85/929,050 n/a
PDI, Inc.
WHAT KILLED ‘EM
US
85/930,510 4,465,321
PDI, Inc.
DESPICABLE DOCTORS
US
85/930,412 4465315
PDI, Inc.
COMIC SEIZURE
US
85/930,420 4465316
PDI, Inc.
HCP ECOSYSTEM
US
85/971374 n/a
PDI, Inc.
INTERPACE DIAGNOSTICS
US
86/130866



Mask Works
None

-5-

--------------------------------------------------------------------------------



Redpath Assets
Redparth Patents


Pat.No/App.
No.
Country
Status
Title
Filing Date
Issue Date
Assignee
2584989
CA
Abandoned
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.
2585025
CA
Abandoned
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.
2584723
CA
Abandoned
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath Integrated Pathology, Inc.
5818189.2
EP
Abandoned
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.
5818314.6
EP
Abandoned
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.
5817148.9
EP
Abandoned
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE. SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath Integrated Pathology, Inc.


-6-

--------------------------------------------------------------------------------



60/620926
US
Expired
TOPOGRAPHIC GENOTYPING FOR DEFINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGICAL BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
10/22/2004
 
RedPath Integrated Pathology, Inc.
11/255978
US
Abandoned
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/631240
US
Expired
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
11/29/2004
 
RedPath Integrated Pathology, Inc.
11/256150
US
Abandoned
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/644568
US
Expired
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
01/19/2005
 
RedPath Integrated Pathology, Inc.
11/256152
US
Abandoned
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/679968
US
Expired
MOLECULAR ANALYSIS OF CELLULAR FLUIDS SPECIMENS FOR CLINICAL DIAGNOSIS,
CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY EVALUATION
05/12/2005
 
RedPath Integrated Pathology, Inc.


-7-

--------------------------------------------------------------------------------



11/255980
US
Abandoned
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/679969
US
Expired
DYNAMIC GENOMIC DELETION EXPANSION: A PREDICTOR OF CANCER BIOLOGICAL
AGGRESSIVENESS
05/12/2005
 
RedPath Integrated Pathology, Inc.
14/305,727
US
Pending
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
6/16/2014
 
RedPath Integrated Pathology, Inc.
US2005/038315
PCT
Expired
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.
US2005/038313
PCT
Expired
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.
US2005/038311
PCT
Expired
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath
Integrated Pathology, Inc.
US2005/038312
PCT
Expired
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
10/24/2005
 
RedPath Integrated Pathology, Inc.
2198774
CA
Abandoned
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.


-8-

--------------------------------------------------------------------------------



95935153.7
EP
Abandoned
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.
8-511138
JP
Abandoned
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.
6,340,563 (08/667493)
US
Granted
TOPOGRAPHIC GENOTYPING
06/24/1996
01/22/2002
RedPath Integrated Pathology, Inc.
7,014,999 (10/008278)
US
Granted
TOPOGRAPHIC GENOTYPING
11/05/2001
03/21/2006
RedPath Integrated Pathology, Inc.
11/289624
US
Abandoned
TOPOGRAPHIC GENOTYPING
11/30/2005
 
RedPath Integrated Pathology, Inc.
08/311553
US
Abandoned
TOPOGRAPHIC GENOTYPING
09/23/1994
 
RedPath Integrated Pathology, Inc.
US95/12372
PCT
Expired
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.
61/240919
US
Abandoned
GENERATION OF A COMPREHENSIVE PATHOLOGY REPORT BASED ON MOLECULAR AND GENETIC
ANALYSIS
09/09/2009
 
RedPath Integrated Pathology, Inc.
61/294355
US
Abandoned
METHODS OF COMPARATIVE MUTATIONAL PROFILING
01/12/2010
 
RedPath Integrated Pathology, Inc.
61/429908
US
Expired
METHODS OF COMPARATIVE MUTATIONAL PROFILING
01/05/2011
 
RedPath Integrated Pathology, Inc.
61/292561
US
Abandoned
METHODS OF IDENTIFYING BLOOD AND BLOOD-DERIVED DNA CONTENT IN CYST
01/06/2010
 
RedPath Integrated Pathology, Inc.
61/429900
US
Expired
METHODS OF IDENTIFYING BLOOD AND BLOOD-DERIVED DNA CONTENT IN CYST
01/05/2011
 
RedPath Integrated Pathology, Inc.
61/297136
US
Abandoned
METHOD OF GENERATING A PATHOLOGY REPORT FOR COMPARATIVE MUTATIONAL PROFILING
01/21/2010
 
RedPath Integrated Pathology, Inc.
61/425109
US
Expired
MOLECULAR DISCRIMINATION BETWEEN SPORADIC VERSUS TOXIN-ASSOCIATED CANCER
FORMATION
12/20/2010
 
RedPath Integrated Pathology, Inc.


-9-

--------------------------------------------------------------------------------



13/331966
US
Abandoned
METHODS OF DIFFERENTIATING BETWEEN NON-GENOTOXIN AND GENOTOXIN-ASSOCIATED TUMORS
12/20/2011
 
RedPath Integrated Pathology, Inc.
61/443014
US
Expired
METHODS OF DIFFERENTIATING BETWEEN NON-GENOTOXIN VERSUS GENOTOXIN-ASSOCIATED
TUMORS
02/15/2011
 
RedPath Integrated Pathology, Inc.
61/549684
US
Expired
METHODS OF GENOTYPING DNA FROM RESIDUAL SUPERNATANT FLUID FORM BIOLOGICAL
SPECIMENS
10/20/2011
 
RedPath Integrated Pathology, Inc.
61/565879
US
Expired
METHODS OF IDENTIFYING DYSPLASIA IN A SUBJECT
12/01/2011
 
RedPath Integrated Pathology, Inc.
13/692727
US
Pending
METHODS FOR TREATING BARRETT’S METAPLASIA AND ESOPHAGEAL ADENOCARCINOMA
12/03/2012
 
RedPath Integrated Pathology, Inc.
13/954247
US
Pending
METHODS FOR TREATING BARRETT’S METAPLASIA AND ESOPHAGEAL ADENOCARCINOMA
07/30/2013
 
RedPath Integrated Pathology, Inc.
US 14/46702
PCT
Pending
METHODS FOR TREATING BARRETT’S METAPLASIA AND ESOPHAGEAL ADENOCARCINOMA
07/15/2014
 
RedPath Integrated Pathology, Inc.
61/612061
US
Expired
METHODS OF GENOTYPING DNA FROM RESIDUAL RADIOCONTRAST AGENT
03/16/2012
 
RedPath Integrated Pathology, Inc.
61/640527
US
Expired
METHODS FOR DIAGNOSING LOW AND HIGH GRADE DYSPLASIA IN BARRETT’S ESOPHAGUS
04/30/2012
 
RedPath Integrated Pathology, Inc.
61/661256
US
Expired
METHODS FOR DIAGNOSING LOW AND HIGH GRADE DYSPLASIA IN BARRETT’S ESOPHAGUS
06/18/2012
 
RedPath Integrated Pathology, Inc.
61/731725
US
Expired
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
11/30/2012
 
RedPath Integrated Pathology, Inc.
14/092,036
US
Pending
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
11/27/2013
 
RedPath Integrated Pathology, Inc.
61/824623
US
Expired
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
05/17/2013
 
RedPath Integrated Pathology, Inc.
61/840963
US
Expired
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
06/28/2013
 
RedPath Integrated Pathology, Inc.


-10-

--------------------------------------------------------------------------------





Red Path Copyrights:
None.


Red Path Trademarks:


 
 
Reg./App.
Filing
Reg.
 
 
 
Country
Mark
No.
Date
Date
Goods
Registrant
Status
US
PATHFINDERTG
3208314
(78/848127)
3/28/06
2/13/07
IC042 - Medical laboratory services, namely, testing and analysis of tissue or
fluids for diagnostic and forensic purposes
RedPath Integrated Pathology, Inc.
Registered








-11-

--------------------------------------------------------------------------------



SCHEDULE 6

DEPOSIT ACCOUNTS AND OTHER ACCOUNTS
[Omitted]





#32620026v1

--------------------------------------------------------------------------------



SCHEDULE 7

COMMERCIAL TORT CLAIMS
None.





#32620026v1

--------------------------------------------------------------------------------



SCHEDULE 8

EXCLUDED PROPERTY
License agreements representing Intellectual Property licensed to any Grantor
and such other Material Contracts as listed on Schedule 5.21 of the Credit
Agreement which constitute assets of any Grantor and fall within the definition
of Excluded Property by virtue of restrictions on transfer or assignment
contained therein, provided, however, for the avoidance of doubt, that the
reference above does not include the Proceeds (as defined in Section
9-102(a)(64) (A), (B), (D), and (E) of the Code) of such license agreements and
other Material Contracts listed on Schedule 5.21 of the Credit Agreement.





#32620026v1

--------------------------------------------------------------------------------



SCHEDULE 9

HEALTH CARE INSURANCE RECEIVABLES
Prior to the Closing Date, RedPath Integrated Pathology, Inc. has Health Care
Insurance Receivables. After the Closing Date, Interpace Diagnostics, LLC will
have Health Care Insurance Receivables.





#32620026v1

--------------------------------------------------------------------------------



ANNEX I

FORM OF JOINDER TO GUARANTEE AND COLLATERAL AGREEMENT
This JOINDER AGREEMENT (this “Agreement”) dated as of [_______] is executed by
the undersigned for the benefit of SWK Funding LLC, as Agent (the “Agent”) in
connection with that certain Guarantee and Collateral Agreement dated as of
October 31, 2014 among the Grantors party thereto and Agent (as amended,
supplemented or modified from time to time, the “Guarantee and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guarantee and Collateral Agreement.
Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guarantee and Collateral Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:
1.    Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guarantee and Collateral Agreement and agrees that such Person is a
Grantor and a Guarantor and bound as a Grantor and a Guarantor under the terms
of the Guarantee and Collateral Agreement, as if it had been an original
signatory to the Guarantee and Collateral Agreement. In furtherance of the
foregoing, such Person hereby (i) grants to Agent a security interest in all of
its right, title and interest in and to the Collateral owned thereby to secure
the Secured Obligations and (ii) guarantees the prompt and complete payment and
performance by Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of Borrower Obligations.
2.    Schedules 1. 2, 3, 4, 5_, 6, 7, and 8, of the Guarantee and Collateral
Agreement are hereby amended and restated in the forms of Schedules 1. 2, 3_, 4,
5_, 6, 7, and £, respectively, hereof. Each such Person and all existing
Grantors hereby make to Agent the representations and warranties set forth in
the Guarantee and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.
3.    In furtherance of its obligations under Section 5.2 of the Guarantee and
Collateral Agreement, each such Person authorizes Agent to file appropriately
complete Code financing statements naming such person or entity as debtor and
Agent as secured party, and describing the Collateral, and agrees to execute and
deliver such other documentation as Agent (or its successors or assigns) may
require to evidence, protect and perfect the Liens created by the Guarantee and
Collateral Agreement, as modified hereby.
4.    Each such Person's address and fax number for notices under the Guarantee
and Collateral Agreement shall be that of the Borrower as set forth in the
Guarantee and Collateral Agreement.
5.    This Agreement shall be deemed to be part of, and a modification to, the
Guarantee and Collateral Agreement and shall be governed by all the terms and
provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall

[ANNEX I TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------



continue in full force and effect as valid and binding agreements of each such
person or entity enforceable against such person or entity. Each such person or
entity hereby waives notice of Agent's acceptance of this Agreement. Each such
person or entity will deliver an executed original of this Agreement to Agent.
[add signature block for each new Grantor and an acknowledgement by each
existing Grantor]

[ANNEX I TO GUARANTEE AND COLLATERAL AGREEMENT]